DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical errors that do not clearly define each term and what is being derived or corrected.
For example in claim 1, the limitation, “correction data to correct two-dimensional state data on a content percentage of the component of interest on the cross-section or surface to three-dimensional state data on a content percentage of the component of interest in the material.” The words “on a” are unclear what they mean. Also, it is unclear whether the “second data” are “correction data” or “3d data.” It is also unclear how 2d data can be “corrected” to “3d data”, since later in the claim it says that the “3d data” is derived from the “2d data”
Note: No prior art rejection has been given for claims 1-19


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (“Stereological correction of linear grade distributions for mineral liberation”).
Regarding claim 20, King discloses, an information processing apparatus, comprising: a memory; and a processor coupled to the memory and configured to: access to a storage device storing a predefined correlation between first data and second data, wherein the first data includes an indicator representing complexity of two-dimensional distribution of a component of interest among one or more components on a cross section or surface of a material that includes one or more particles that contain the one or more components and an area fraction of the component of interest on the cross section and surface of the material, and the second data is three-dimensional state data on a content percentage of the component of interest in the material; and derive, based on the predefined correlation stored in the storage device, second data that corresponds to inputted first data for a material whose content percentage of the component of interest in the material is to be estimated; and output the derived second data. 
(King describes a correction method wherein a locked-particle content rate is calculated from the content rate of key components in an observed multicomponent 
The feature described by King of making a correction by calculating a locked-particle content rate from the content rate of key components and converting the calculated rate into a three-dimensional locked-particle content rate by using an empirically determined function is a concept encompassing the feature of claim 1 of "correction data for correcting two-dimensional-state data related to a content ratio of the key components on the cross section or surface of the multicomponent material into the three-dimensional-state data". 
King describes empirically determining a function, and the "empirically" means determining the function on the basis of data on a certain sample. This suggests that the function is statistically determined from data on the sample. The "three-dimensional-estimation data" recited in claim 1 is the "three-dimensional-state data" or the "correction data." Hence, when the "three-dimensional estimation data" is the "correction data," a person skilled in the art could easily conceive of the invention as in claim 1 from the invention described by King.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662